DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 01/25/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi (JP 2008025780).
Regarding claim 1, Kobayashi discloses a method (Fig. 1-4) for manufacturing a ring-rolled product (22), the method forming the ring-rolled product from a ring material (22 in Fig. 1) by using a rolling device (shown in Fig. 1-4), the rolling device including a mandrel roll (31), a main roll (36), and at least one induction heating element (50), the mandrel roll and the main roll being rotatable ([0035] 31 and 36 are driven to be rotated), the mandrel roll and the main roll .  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeuken (US 3859830) in view of Kobayashi (JP 2008025780).
Regarding claim 1, Jeuken discloses a method (Fig. 3) for manufacturing a ring-rolled product (1), the method forming the ring-rolled product from a ring material (original form of 1) by using a rolling device (shown in Fig. 3), the rolling device including a mandrel roll (3), a main roll (2), the mandrel roll and the main roll being rotatable (rolls 2 and 3 are rotatable), the mandrel roll and the main roll being configured so as to respectively contact inner and outer circumferential surfaces (see Fig. 3) of the ring material in a state in which the ring material is rotated in a circumferential direction thereof (1 rotates opposite direction to 2), the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (left and right direction as viewed in Fig. 3) thereof.
Jeuken fails to disclose at least one induction heating element, the at least one induction heating element being configured so as to induction-heat the ring material, wherein the at least one induction heating element includes an outer circumferential side induction heating element which is disposed on an outer circumferential side of the ring material so as to induction-heat an outer circumferential side region of the ring material, and furthermore, when seen from an axial direction of the ring material, a center of the outer circumferential side induction heating element 
Kobayashi teaches a method (Fig. 1-4) for manufacturing a ring-rolled product (22), the method forming the ring-rolled product from a ring material (22 in Fig. 1) by using a rolling device (shown in Fig. 1-4), the rolling device including a mandrel roll (31), a main roll (36), and at least one induction heating element (50), the mandrel roll and the main roll being rotatable ([0035] 31 and 36 are driven to be rotated), the mandrel roll and the main roll being configured so as to respectively contact inner and outer circumferential surfaces (see Fig. 1b) of the ring material in a state in which the ring material is rotated in a circumferential direction thereof, the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (left and right direction as viewed in Fig. 1b) thereof, the at least one induction heating element being configured so as to induction-heat ([0041] last sentence: induction heating) the ring material, wherein the at least one induction heating element includes an outer circumferential side induction heating element (see Fig. 3: 50 heats from the outer circumferential side) which is disposed on an outer circumferential side of the ring material so as to induction-heat an outer circumferential side region of the ring material, and furthermore, when seen from an axial direction (as viewed in Fig. 3) of the ring material, a center of the outer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the rolling device of Jeuken with the at least one induction heating element including an outer circumferential side induction heating element as taught by Kobayashi as stated above in order to reduce the deformation resistance of the ring material ([0046], Kobayashi).
Regarding claim 5, Jeuken in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the rolling device further comprises a pair of axial rolls (15), the axial rolls being rotatable (15 are rotatable), the axial rolls being configured so as to respectively contact both end surfaces of the ring material in the axial direction (Col. 5 line 38-40: 15 act axially on ring 1), the axial rolls being configured so as to press the ring material in the axial direction of the ring material in the state in which the ring material is rotated in the circumferential direction, the axial rolls being disposed so as to be apart (see Fig. 3) from 
Jeuken in view of Kobayashi teaches the guide roll, and the outer circumferential side induction heating element. However, Jeuken in view of Kobayashi fails to teach the outer circumferential side induction heating element is located between the main roll and the guide roll.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to position the circumferential side induction heating element between the main roll and the guide roll choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, it would have been obvious to try between the two predictable solutions:
1. the outer circumferential side induction heating element is located between the main roll and the guide roll
2. the guide roll is located between the main roll and the outer circumferential side induction heating element.

Alternatively, Claim 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 20120279268) in view of Kobayashi (JP 2008025780).
Regarding claim 1, Loveless discloses a method (Fig. 1-6) for manufacturing a ring-rolled product (55), the method forming the ring-rolled product from a ring material 355) by 
Loveless fails to disclose a center of the outer circumferential side induction heating element in a direction which corresponds to a circumferential direction of the outer circumferential side region of the ring material, is disposed within a region immediately before inner and outer circumferential rolling, which is sandwiched by a reference line segment and a boundary line segment in the circumferential direction of the ring material, the reference line segment connecting a rotation axis of the ring material and a rotation axis of the main roll in the radial direction of the ring material, the boundary line segment being disposed so as to be rotated around the rotation axis of the ring material from the reference line segment toward a direction opposite of a rotation direction of the ring material, by an angle of 90 degrees or less.  
Kobayashi teaches a method (Fig. 1-4) for manufacturing a ring-rolled product (22), the method forming the ring-rolled product from a ring material (22 in Fig. 1) by using a rolling device (shown in Fig. 1-4), the rolling device including a mandrel roll (31), a main roll (36), and at least one induction heating element (50), the mandrel roll and the main roll being rotatable ([0035] 31 and 36 are driven to be rotated), the mandrel roll and the main roll being configured so as to respectively contact inner and outer circumferential surfaces (see Fig. 1b) of the ring material in a state in which the ring material is rotated in a circumferential direction thereof, the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (left and right direction as viewed in Fig. 1b) thereof, the at least one induction heating element being configured so as to induction-heat ([0041] last sentence: induction heating) the ring material, wherein the at least one induction heating element includes an outer circumferential side induction heating element (see Fig. 3: 50 heats from the outer circumferential side) which is disposed on an outer circumferential side of the ring material so as to induction-heat an outer circumferential side region of the ring material, and furthermore, when seen from an axial direction (as viewed in Fig. 3) of the ring material, a center of the outer circumferential side induction heating element in a direction which corresponds to a circumferential direction of the outer circumferential side region of the ring material, is disposed within a region immediately before (see Fig. 3b: 36 rotates counter clockwise, 50 is located immediately before) inner and outer circumferential rolling, which is sandwiched by a reference line segment (M) and a boundary line segment (vertically upwards from the center of 22) in the circumferential direction of the ring material, the reference line segment connecting a rotation axis (center of 22) of the ring material and a rotation axis (center of 36) of the main roll in the radial direction of the ring material, the boundary line segment being disposed so as to be rotated 
Since both references are concerned with heating the ring material before the ring is rolled between the main roller and the mandrel roller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the induction heating element to be positioned as taught by Kobayashi above in order to reduce heat loss during transition from the heating element to the main roll.
Regarding claim 2, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the rolling device further includes a pair of axial rolls (23a,b), the axial rolls being rotatable (rollers are rotatable), the axial rolls being configured so as to respectively contact both end surfaces in the axial direction of the ring material, the axial rolls being configured so as to press the ring material in the axial direction (see Fig. 3b) of the ring material in the state in which the ring material is rotated in
the circumferential direction thereof, the axial rolls being disposed so as to be apart from the main roll in the circumferential direction of the ring material, and a space in the circumferential direction of the ring material between the outer circumferential side induction heating element and the main roll is set to be smaller than (examiner notes that as modified by Kobayashi main roller and the axial rolls are on either ends of the ring and the heating element is closer to the main roll) the space in the circumferential direction of the ring material between the outer circumferential side induction heating element and the pair of axial rolls.  
Regarding claim 3, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, comprising: a step of carrying out ring 
Regarding claim 6, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the outer circumferential side induction heating element includes an induction heating coil (13) having a winding wire (13 is coil) which is wound in a circulating manner (wound around 11), and both end portions of an outer circumferential surface of the ring material in the axial direction of the ring material are disposed within a range in which these end portions are sandwiched by (see Fig. 4c: examiner interprets that 13 is wider than the ring material in left and right direction as viewed in Fig. 4c) both end portions of the induction heating coil in the axial direction of the ring material.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 20120279268) in view of Kobayashi (JP 2008025780) as applied to claim 1 above, and further in view of Ishihara (JP 05329569).
Regarding claim 7, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, Loveless further discloses the outer circumferential side induction heating element includes an induction heating coil (13) having a winding wire (13 is coil i.e. wire) which is wound (wound around 11) in a circulating manner, and both end portions of an outer circumferential surface of the ring material in the axial direction of the ring material are disposed within a range in which these end portions are sandwiched by (see Fig. 4c: examiner interprets that 13 is wider than the ring material in left and right direction as viewed in Fig. 4c) both end portions of the induction heating coil in the axial direction of the ring material.  
Loveless in view of Kobayashi is silent to wherein the ring material has a protruded portion formed on an outer circumferential side region thereof, the protruded portion extending in the circumferential direction of the ring material.
Ishihara teaches a method for manufacturing a ring-rolled product using a rolling device the rolling device comprising a mandrel roll (2), a main roll (1), and a heating unit (3), wherein a ring material (x) has a protruded portion (middle portion in the axial direction is protruded) formed on an outer circumferential side region (see Fig. 3) thereof, the protruded portion extending in the circumferential direction of the ring material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the mandrel roll and the main roll of Loveless to produce a protruded portion on an outer circumferential side region of the ring material as taught by Ishihara in order to produce a desired shaped ring material. 
Allowable Subject Matter
Claim 4, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a method for manufacturing a ring-rolled product including "... before the intermediate stage of the ring rolling, in the circumferential direction of the ring material, a length of a heating element disposition space which is located on an outer circumferential side of the ring material within the region immediately before inner and outer circumferential rolling and is located between the guide roll and the boundary line segment within this region, is half a length of the outer circumferential side induction heating element or less, and the center of the outer circumferential side induction heating element is located outside the region immediately before inner and outer circumferential rolling, and after the intermediate stage of the ring rolling, a diameter of the ring material is enlarged so that in the circumferential direction of the ring material, the length of the heating element disposition space in the region immediately before inner and outer circumferential rolling is larger than half the length of the outer circumferential side induction heating element, and the center of the outer circumferential side induction heating element is located within the region immediately before inner and outer circumferential rolling…" as set forth in claim 4. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly Claim 4 is deemed patentable over the prior art of record.
the prior art does not disclose or render obvious a method for manufacturing a ring-rolled product including "... the at least one induction heating element further includes an inner circumferential side induction heating element which is disposed on an inner circumferential side Claim 8 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JPH01237036 teaches a ring rolling mill with similar heating element.
JP 05329569 teaches a ring rolling mill with similar heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            

/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725